Citation Nr: 1221987	
Decision Date: 06/22/12    Archive Date: 07/02/12

DOCKET NO.  10-09 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for residuals of fracture of the right foot, assigned a 10 percent rating prior to August 10, 2009, and a 20 percent rating from December 1, 2009, to March 6, 2011, and from June 1, 2011.  

2.  Entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2011).

The Veteran served on active duty from January 2000 to January 2004.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  

A Travel Board hearing was held in March 2011 before the undersigned Veterans Law Judge, sitting in Washington, D.C.  A copy of the transcript of that hearing is of record.  

In a November 2009 rating decision, a temporary total rating (TTR), based on surgical or other treatment necessitating convalescence, was assigned for the service-connected right foot disorder from August 10, 2009, through November 30, 2009.  The prior 10 percent rating was assigned thereafter, effective from December 1, 2009.  

In May 2011, the Board remanded the claims of entitlement to a rating in excess of 10 percent for residuals of a fracture of the right foot and entitlement to a total disability rating based on individual unemployability (TDIU) for additional development.  

In a July 2011 rating, an additional TTR, again based on surgical or other treatment necessitating convalescence, was assigned from March 7, 2011, through May 31, 2011.  A disability rating of 10 percent was assigned from June 1, 2011.  

In an April 2012 rating decision, the RO determined that a rating of 20 percent was warranted as of December 1, 2009.  The appeal continues as to the claim for increased ratings, and the issue has been reclassified as on the title page to represent the development enumerated above.  No actions taken in this decision regarding the claim for increased ratings for the right foot disorder will change the previously awarded periods of TTRs as detailed above.  


FINDINGS OF FACT

1.  On February 10, 2012, prior to promulgation of a decision in the appeal of the Veteran's claim of entitlement to a TDIU, the Board received notification from the appellant that a withdrawal of the appeal as to this issue is requested.  

2.  For the period prior to August 10, 2009, the Veteran's residuals of a fracture of the right foot were moderately disabling.  

3.  For the periods from December 1, 2009 to March 6, 2011, and from June 1, 2011, the Veteran's residuals of a fracture of the right foot are moderately severe.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal of a claim of entitlement to a TDIU have been met by the Veteran.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2002 & Supp. 2011); 38 C.F.R. §§ 20.202, 2.204 (2011).  

2.  The criteria for a disability evaluation in excess of 10 percent for residuals of a right foot fracture for the period prior to August 10, 2009, have not been met.  38 U.S.C.A. §§ 1155, 5013, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.46, 4.59, 4.71a, Diagnostic Code (DC) 5284 (2011) 

3.  The criteria for a disability evaluation in excess of 20 percent for residuals of a right foot fracture for the period from December 1, 2009, to March 6, 2011, and from June 1, 2011, have not been met.  38 U.S.C.A. §§ 1155, 5013, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.46, 4.59, 4.71a, DC 5284 (2011)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

TDIU Claim

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.2.04 (2011).  In a February 2012 statement, the Veteran indicated that he wished to withdraw his appeal of the issue of TDIU.  Hence, there remain no allegations of errors of fact or law for appellate consideration as to that issue.  Accordingly, the Board does not have jurisdiction to review the appeal as to that issue and it is dismissed.  

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and any designated representative of the information and evidence needed to substantiate a claim.  In this regard, letters to the Veteran from the RO (to include letters in January 2010 and February 2010) specifically notified him of the substance of the VCAA, including the type of evidence necessary to establish entitlement to an increased rating, and of the division of responsibility between the Veteran and the VA for obtaining that evidence.  Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VA essentially satisfied the notification requirements of the VCAA by way of these letters by: (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate his claim; (2) informing the Veteran about the information and evidence VA would seek to provide; and (3) informing the Veteran about the information and evidence he was expected to provide.  

The United States Court of Appeals for Veterans Claims (Court) held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, to specifically include that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, the Veteran was provided with notice of this information in the January 2010 letter mentioned above.  

Second, VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his right foot increased rating claim.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2011).  The information and evidence associated with the claims file consist of his service treatment records (STRs), VA medical treatment records, private post-service medical treatment records, VA examinations, and statements and testimony from the Veteran and his representative.  There is no indication that there is any additional relevant evidence to be obtained by either VA or the Veteran.

Increased Ratings - In General

Disability evaluations are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. Part 4 (2011).  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4.

In determining the current level of impairment, the disability must be considered in the context of the whole-recorded history, including service treatment records (STRs).  38 C.F.R. §§ 4.2, 4.41 (2011).  The determination of whether an increased evaluation is warranted is based on review of the entire evidence of record and the application of all pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  

An evaluation of the level of disability present also includes consideration of the functional impairment of the veteran's ability to engage in ordinary activities, including employment, and the effect of pain on the functional abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2011); DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  

Under the laws administered by VA, the Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 4.3 (2011).

In addition, where the veteran is appealing the rating for an already established service-connected condition, his present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  


Specific Legal Criteria

The Veteran is currently assigned disability ratings by analogy to DC 5284 which provides that severe foot injuries warrant a 30 percent rating.  Moderately severe foot injuries warrant a 20 percent rating, and moderate foot injuries warrant a 10 percent rating.  38 C.F.R. § 4.72, DC 5284.  

Pursuant to DC 5283, tarsal, or metatarsal bones, malunion of, or nonunion of:
Severe                                                                         30 percent
Moderately severe                                                      20 percent
Moderate                                                                    10 percent

DC 5279 provides that metatarsalgia, anterior (Morton's disease), unilateral or bilateral warrants a maximum 10 percent rating.  

Background

Service connection for residuals of fracture of the right foot was granted upon rating decision in May 2004 because the STRs reflect that the Veteran incurred an injury in 2002 with open reduction and internal fixation in March of that year.  A 10 percent rating was assigned based on moderate residuals.  Specifically, upon VA examination in March 2004, the Veteran reported stiffness in the morning with increased pain on use.  Objectively, he exhibited a slight limp with non abnormal shoe wear.  Pulses and strength were within normal limits.  The right foot was not tender to palpation with two surgical scars (both were 21/2 inches long).  They were flush to the surface and slightly darker in color than surrounding tissue.  They were numb and tingly to palpation but no indication of pain to palpation was shown.  Dorsiflexion was within normal limits but plantar flexion was only to 25 degrees out of 45.  See 38 C.F.R. § 4.71a where full ankle dorsiflexion is noted to be from 0 degrees to 20 degrees, while full ankle plantar flexion is noted to be 0 degrees to 45 degrees.  There was no increase in pain with circular range of motion (ROM).  There was no increased pain with passive or active ROM.  The Veteran could rise up on his toes and rock back on his heels with increased pain to the foot.  Pain was the most limitating factor, and there was no incoordination with ROM.  The diagnosis was of right foot fracture with screw placement and residual pain with decreased ROM.  

In November 2004, the Veteran filed a claim for an increased rating for his service-connected right foot disorder.  When examined by VA in February 2005, the Veteran had passive ROM with 20 degrees of dorsiflexion, 45 degrees of plantar flexion, 20 degrees of inversion, and 15 degrees of eversion.  He reported pain (level8) with ROM which increased with repetitive ROM.  Making circular motions with the ankle increased the pain to level 6.  There was active ROM to 10 degrees of dorsiflexion and 40 degrees of plantar flexion.  There was no evidence of increased weakness, decreased endurance, or incoordination during this exam.  The Veteran stated that the pain had a major functional impact on his life.  His gait was within normal limits.  Tandem walking was within normal limits.  He did have pain with walking on his heels and his toes and favored the right foot.  Right foot strength with dorsiflexion and plantar flexion was 4 of 5.  There was tenderness with palpation on the dorsal surface of the right foot at the fracture site or surgical site and the anterior ankle.  He had no unusual shoe wear.  His skin was normal texture and turgor.  The final diagnoses were fracture of the right foot requiring removal of bone fragments and screw placements with residual pain and a grinding sensation at the site of the fractures.  

In an April 2005 rating decision, the 10 percent rating in effect for the right foot condition was confirmed and continued.  

In August 2009, the Veteran filed a claim for a TTR based on surgery, necessitating convalescence.  VA treatment records reflect that the Veteran underwent intercuneiform fusion secondary to a nonunion of the right foot in August 2009.  He was placed in a cast and instructed to be nonweight bearing.  In September 2009, his case was switched out, and he continued in a cast for two more weeks.  In October 2009, he progressed out of the cast and into a walking boot.  He was instructed to only perform partial weight bearing with about 10 percent of his weight with the aid of crutches.  In November 2009, he was full weight bearing with his walker boot.  He reported mild pain and stated that he was not using crutches at all.  Exam of the right foot revealed mild pain on palpation with medial palpation to the metatarsocuneiform joint.  There was no pain with dorsal palpation.  There was some decreased strength to ankle dorsiflexion.  ROM of the ankle joint was within normal limits.  There was no pain with manipulation motion of the metatarsocuneiform or intercuneiform joints of the midfoot.  X-rays showed intact hardware.  The examiner noted that the Veteran was progressing well.  

In a November 2009 rating decision, a TTR was assigned based on convalescence due to the August 2009 surgery.  On follow-up visit in December 2009, the VA podiatrist noted mild point tenderness and minimal edema to the right foot.  

In January 2010, a claim was filed for an increased rating.  On VA exam in January 2010, the Veteran reported constant and daily foot pain.  He rated this pain as 71/2 to 8 out of 10.  He reported weakness, stiffness, fatigability, and lack of endurance but denied heat or redness.  There was swelling with walking or standing greater than approximately 10 to 15 minutes.  There was pain with standing after 10 to 15 minutes and walking after 10 minutes.  The Veteran did not report flare-ups, and there was no other current treatment other than surgery.  He was not taking medication for pain, and used no corrective devices.  He was awaiting physical therapy.  Upon exam, the Veteran ambulated without assistive devices but had mild antalgic gait.  His right foot was warm to touch with active lesions.  Position sense was within normal limits.  There was slight tenderness to palpation to the lateral aspect of the foot with trace soft tissue edema.  There was no skin breakdown, no palpable underlying soft tissue damage.  There was no depth, no limitation of motion, or other limitation of function caused by the scar.  There was no pain, inflammation, edema, or keloid formation to the scar.  There was slight pain on motion of the toes due to aggravation of the lateral side of the right foot, which was still tender from surgery.  X-rays were interpreted as showing status post fusion of the medial and middle cuneiforms with partial fusion seen.  Two screws were in place with no evidence of hardware failure.  There were no fractures or discolorations identified.  Joint spaces and ankle mortice were preserved.  The examiner confirmed a diagnosis of Lisfranc fracture, right dorsal foot, with poor healing requiring a second surgical repair in August 2009.  

In early March 2011, the Veteran underwent nerve release right foot with painful hardware removal.  Intraoperative findings included significant fibrotic tissue at the medial cuneiform and intermediate cuneiform location.  There was also a bony overgrowth of the screw heads.  

At his March 2011 hearing, the Veteran testified that he continued to have right foot pain, and he said that he experienced severe pain after standing or walking for more than 15 minutes at a time.  Hrg. tr. at pgs. 6 and 9.  He had a follow-up appointment scheduled, and he said that he might undergo additional surgery to get more hardware out of his foot.  Hrg. tr. at pg. 9.  Currently, there was no weight bearing on the foot, and he used crutches to get around.  Hrg. tr. at pg. 10.  

In May 2011, the Board remanded the case for additional development, to include a contemporaneous examination.  

As already reported, a July 2011 rating decision assigned a TTR for convalescence following the March 2011 surgery.  

Following the Board's remand, additional VA records were added to the claims file, to include VA examination from November 2011.  At that time, there was evidence of metatarsalgia and weak foot.  There was a history of surgical repair for a nonunion of the medial cuneiform joint.  The examiner noted that there was currently no malunion or nonunion of any tarsal or metatarsal joints.  The Veteran reported being able to walk 500 feet before having to stop and rest.  He also reported being able to stand for 15 minutes.  His pain was at a level of 7 out of 10.  At the time of this evaluation, he was planning on using inserts in his shoes.  The examiner also indicated that this condition did not impact the Veteran's ability to work.  There was positive evidence of fatigability and lack of endurance due to foot pain.  

A VA physician reported in a May 2011 statement that the Veteran had been released to return to work on June 1, 2011.  

In an April 2012 rating decision, the RO determined that a 20 percent rating was warranted for right foot fracture residuals from December 1, 2009.  

Analysis

As noted earlier, a 10 percent rating was in effect from January 12, 2004, until a TTR was assigned from August 10, 2009, through November 30, 2009.  Ultimately, a 20 percent rating was assigned as of December 1, 2009, and additional TTR was assigned from March 7, 2011, through May 31, 2011.  

This decision addresses whether a rating in excess of 10 percent is warranted prior to December 1, 2009, not to include the period when a TTR was in effect.  This decision also addresses whether a rating in excess of 20 percent is warranted for the period after December 1, 2009, not to include the 2011 period when a TTR was in effect.  

Considering the evidence relating to the Veteran's service-connected right foot fracture residuals under the relevant rating criteria, DC 5284, the Board finds that the Veteran's disability picture is most consistent with the current 10 percent disability evaluation for the period prior to December 1, 2009, and with the 20 percent disability rating from that date forward.  

As noted above, the objective clinical findings upon VA exam in 2005 show that while there was some right foot pain and tenderness reported, there was full ROM, and the Veteran had no unusual shoe wear, and his skin was normal.  After surgery was performed in August 2009, he was assigned a TTR and when that period ended, he was examined by VA in late 2009.  As reported above, exam of the right foot revealed mild pain on palpation with medial palpation to the metatarsocuneiform joint.  There was no pain with dorsal palpation, but there was some decreased strength to ankle dorsiflexion.  While ROM was normal and X-rays showed intact hardware, the Veteran ultimately continued to have right foot pain and had to undergo additional foot surgeries as detailed above.  His complaints of foot pain have continued and when examined most recently in 2011, there was evidence of metatarsalgia and weak foot.  There was no malunion or nonunion of any tarsal or metatarsal joints, and the Veteran was able to walk 500 feet before having to stop and rest.  He could stand for 15 minutes and reported that pain was a 7 out of 10.  His condition did not impact his ability to work, and he, in fact, was released to return to work on June 1, 2011.  There was positive evidence of fatigability and lack of endurance due to foot pain.  

In effect, this evidence reflects that prior to December 1, 2009, the Veteran's right foot fracture residuals were no more than moderate.  There were no significant residuals associated with the right foot until after surgery in 2009.  For example, he had full ROM of the right foot prior to that procedure as evidenced by VA exam in 2005.  It was not until after surgery in 2009 that more significant residuals of a right foot fracture were noted, to include some decrease in function (fatigability and lack of endurance) due to pain.  After additional surgery in 2011, he has been released to return to work full time, albeit with some evidence of metatarsalgia and weak foot.  It is the Board's conclusion that residuals of a right foot fracture after December 1, 2009, are best represented by a 20 percent rating as currently assigned.  This represents moderately severe manifestations.  Severe residuals (which would warrant a maximum rating of 30 percent) are simply not indicated at any time other than when a TTR was in effect.  ROM of the right foot has never been shown to have been limited severely, and there is no malunion or nonunion of tarsal or metatarsal bones.  He is already rated at 10 percent or more so DC 5270 which provides for a maximum rating of 10 percent for metatarsalgia does not result in a rating in excess of those already assigned.  

In reaching this decision, the Board also considered other applicable DCs, including DCs 5276 and 5278.  There is no evidence that the Veteran's residuals of a right foot fracture resulted in severe flat foot with marked deformity, pain on manipulation of the feet, and swelling on use, and characteristic callosities.  See 38 C.F.R. § 4.71a, DC 5276.  In addition, there is no evidence that the Veteran has acquired claw foot with toes tending to dorsiflexion, limitation of dorsiflexion at the ankle to a right angle, shortened plantar fascia, and marked tenderness under the metatarsal heads.  See 38 C.F.R. § 4.71a, DC 5278.  As such, the Board does not believe that an increased evaluation for either period under consideration under DC 5276 or 5278 is warranted. 

The Board also has considered whether the Veteran is entitled to a higher rating on the basis of functional loss due to pain pursuant to DeLuca, supra.  See, too, 38 C.F.R. §§ 4.40, 4.45, and 4.59 (2011).  However, although the Veteran has complaints of pain, fatigue, and stiffness, there is no objective clinical indication he has any symptoms causing functional limitation (motion, etc.) to a degree that would support a higher rating for his residuals of a right foot fracture for the periods in question - prior to and from December 1, 2009.  Further, the current 10 percent rating (prior to December 1, 2009) and 20 percent rating (from December 1, 2009) for the right foot disability contemplate the Veteran's complaints, as well as any limitation of motion due to pain. 

Finally, an extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.  

The Board finds that the schedular evaluations assigned for the Veteran's service-connected residuals of a right foot fracture are adequate in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's service-connected residuals of a right foot fracture; in this case, the Veteran's residuals of a right foot fracture have been manifested by pain which the Board specifically considered in rating his foot as being equivalent to a moderate foot injury prior to December 1, 2009, and moderately severe from December 1, 2009.  Moreover, the evidence does not demonstrate other related factors such as marked interference with employment and frequent hospitalization.  For the periods that the Veteran was hospitalized during the pendency of this appeal, he was assigned TTRs.  In light of the above, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

In conclusion, the evidence of record reflects that the Veteran was properly assigned a 10 percent rating for residuals of a right foot fracture for the period before August 10, 2009, and a 20 percent rating from December 1, 2009, to March 6, 2011, and from June 1, 2011 forward.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2011); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  


ORDER

Entitlement to TDIU is dismissed.

Entitlement to an increased rating for residuals of fracture of the right foot, assigned a 10 percent rating prior to December 1, 2009, and a 20 percent rating thereafter, is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


